UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 5, 2014 Argo Group International Holdings, Ltd. (Exact name of registrant as specified in its charter) Bermuda 1-15259 98-0214719 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 Pitts Bay Road Pembroke HM 08 Bermuda P.O. Box HM 1282 Hamilton HM FX Bermuda (Address, Including Zip Code, of Principal Executive Offices) (Mailing Address) Registrant’s telephone number, including area code:(441) 296-5858 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On May 5, 2014, Argo Group International Holdings, Ltd. issued a press release announcing its financial results for the fiscal quarter ended March 31, 2014. A copy of the press release is furnished as Exhibit 99.1 to this report and is incorporated herein by reference. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits: Press Release issued by Argo Group International Holdings, Ltd. dated May 5, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARGO GROUP INTERNATIONAL HOLDINGS, LTD. Dated: May 5, 2014 By: /s/ Jay S. Bullock Name: Jay S. Bullock Title: Executive Vice President and Chief Financial Officer
